USCA4 Appeal: 22-1109      Doc: 14         Filed: 09/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1109


        JERMAINE M. CAPEL,

                            Plaintiff - Appellant,

                     v.

        NORFOLK POLICE DEPARTMENT; NORFOLK SHERIFF’S; OFFICER L.
        MELLINGER; OFFICER F. J. LAWSON; OFFICER MOORE; OFFICER
        BULLOCK; DEPUTY SHERIFF BROOKS; JUDGE ATKINS; ATTORNEY
        RICHMOND,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00128-AWA-LRL)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jermaine M. Capel, Appellant Pro Se. Heather Ann Mullen, Deputy City Attorney, CITY
        ATTORNEY’S OFFICE, Norfolk, Virginia; Jeff W. Rosen, PENDER & COWARD, PC,
        Virginia Beach, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1109       Doc: 14         Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Jermaine M. Capel appeals the district court’s orders denying relief on his 42 U.S.C.

        § 1983 complaint. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Capel’s informal brief does not challenge the basis

        for the district court’s dispositions, he has forfeited appellate review of the court’s orders.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s orders and judgment. Capel’s

        motion to seal is denied. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                          AFFIRMED




                                                      2